DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,8-10, and 15 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
1. Claims 1,8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glatfelter (US10938275) in view of Schrader (US200600821158) and Abdelkefi (US20160197261).
With respect to claim 1 Glatfelter discloses an apparatus comprising:
A circuitry (see figures 23 and 24); and
A vibration capture tile (disclosed as a piezoelectric tile see again figures 23 and 24) that is to face a vibration source that is to emit vibrations the vibration capture tile comprising:
A first subtile electrically coupled to the circuitry (disclosed as the first of two tiles) the first subtile to resonate at a first frequency (inherent in the vibratory system), wherein the first subtile is to capture the first vibrations to convert the first vibrations into a first electric current in response to resonance at the first frequency; and
A second subtile electrically coupled to the circuity (disclosed as the second tile). 
While not expressly disclosing the first and second subtiles as having different resonant frequencies, one of ordinary skill in the art would have found such a selection to have been obvious so as to capture a broader frequency bandwidth of energies as is taught by Abdelkefi (paragraph 50).
It would have been obvious to apply the teachings of multiple resonance frequencies of elements to generate additional energy by capturing additional vibrations as this would increase the output of the device while also increasing the reduction of noise. 
While not expressly disclosing the intent to capture acoustic waves per se, as acoustic waves are a form of vibratory motion waves it would have been obvious to capture said waves.
Schrader discloses the capture of acoustic waves to generate electricity (abstract) and further that the systems thereof can be tuned to select specific frequencies (paragraph 8).
It would have been obvious to one of ordinary skill in the rat to combine the teachings of Schrader to collect acoustic waves with the device of Glatfelter as there would be acoustic waves available to be converted into electricity.
With respect to claim 8 Glatfelter as modified by Schrader further discloses (see figures of Glatfelter a rectangular shape is shown) further discloses wherein the profile of the acoustic capture subtile is at least one of a rectangle, triangle and an ellipsoid. 
With respect to claim 9 Glatfelter as modified by Schrader further discloses wherein the first acoustic capture subtile is comprised of at least one of a piezoelectric ceramic material, a piezoelectric polymer, and a piezoelectric coating (see column 13 lines 25-30 of Glatfelter), and wherein the second acoustic capture subtile is comprised of at least one of piezoelectric ceramic, piezoelectric polymer and a piezoelectric coating (see gain column 13). 
With respect to claim 10 Glatfelter as modified discloses both the apparatus and the method of use (see figures 23 and 24 of Glatfelter). 
With respect to claim 15 as in the above rejection of the apparatus the operating with respect to two separate resonance frequencies would have been obvious to maximize the output of the device.
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 2-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837